                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LAMAR HENDERSON, et al., :                CIVIL ACTION NO. 1:18-CV-1371
                               :
             Plaintiffs        :                (Chief Judge Conner)
                               :
         v.                    :
                               :
JOSEPH ADAMS, et al.,          :
                               :
             Defendants        :

                                        ORDER

      AND NOW, this 22nd day of August, 2019, upon consideration of the report

(Doc. 73) of Chief Magistrate Judge Susan E. Schwab, issued following review of

the pro se plaintiffs’ complaint (Doc. 1) pursuant to 28 U.S.C. § 1915A(b), in which

Judge Schwab recommends that the instant complaint, filed by a group of 18 pro se

plaintiffs against various judges, prosecutors, and public defenders, be dismissed,

and wherein Judge Schwab specifically opines that (1) plaintiffs’ claims against the

judicial defendants and the prosecutor defendants are barred by the respective

doctrines of absolute judicial immunity and absolute prosecutorial immunity,

(2) plaintiffs’ claims against the public-defender defendants fail because public

defenders are not state actors for purposes of Section 1983 claims and plaintiffs

have not sufficiently alleged that the public-defender defendants conspired with

state actors for purposes of Section 1983 liability, and (3) plaintiffs should be

granted leave to amend to the extent they are able to state facts supporting their

allegations of conspiracy, (see Doc. 73 at 7-18), and it appearing that plaintiffs have
not objected to the report,1 see FED. R. CIV. P. 72(b)(2), and the court noting that

failure to timely object to a magistrate judge’s conclusions “may result in forfeiture

of de novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d

Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that,

as a matter of good practice, a district court should afford “reasoned consideration”

to the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d

93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following independent review of the record, the court being

in agreement with Judge Schwab’s recommendation, and concluding that there is

no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 73) of Chief Magistrate Judge Schwab is ADOPTED.

      2.     Plaintiffs’ complaint (Doc. 1) is DISMISSED with prejudice as to the
             judicial defendants and the prosecutor defendants and DISMISSED
             without prejudice as to the public-defender defendants.

      3.     Plaintiffs are granted leave to amend their pleading as to the public-
             defender defendants only within 20 days of the date of this order.




      1
         One plaintiff, Andre Henderson (“Henderson”), responded to the report
with two “motion[s] to discharge pursuant to 28 U.S.C. § 3206 and 3001,” (Docs. 76,
77), and a “motion pursuant to 28 U.S.C. § 2044,” (Doc. 79). These motions cannot
fairly be construed as objections, and none of the statutory sections invoked by
Henderson in these “motions” have any relevance or application to the instant
matter. Accordingly, all three motions will be denied.


                                            2
4.   Any amended pleading filed pursuant to paragraph 3 shall be filed to
     the same docket number as the instant action, shall be entitled “First
     Amended Complaint,” and shall be complete in all respects. It shall be
     a new pleading which stands by itself as an adequate complaint under
     the Federal Rules of Civil Procedure, without reference to the
     complaint (Doc. 1) hereinabove dismissed.

5.   In the absence of a timely-filed amended complaint, the Clerk of Court
     shall close the above-captioned action. In the event a timely amended
     complaint is filed, this matter shall be remanded to Judge Schwab for
     further proceedings.

6.   Henderson’s motions (Docs. 76, 77, 79) are DENIED.

7.   Any appeal from this order is deemed to be frivolous and not taken in
     good faith. See 28 U.S.C. § 1915(a)(3).



                                 /S/ CHRISTOPHER C. CONNER
                                 Christopher C. Conner, Chief Judge
                                 United States District Court
                                 Middle District of Pennsylvania
